Title: To George Washington from James Vaughan, 15 October 1791
From: Vaughan, James
To: Washington, George



Sir
Richmond Virginia 15th Octr 1791.

The Distressing Circumstances of my Presant Situation, Induce me to take the Liberty of troubling your Excellency with this Address, and I am persuaded that your Generous mind will incline you to Look With a favourable Eye on the Petition of an Old man who has suffered Considerable Losses during the Late War and whose Activity in the Cause of his Country Was well known to many of the Inhabitents of Virginia as will Appear from my Recommendation, which has been Presented your Honour by Saml Griffin Esqr. the Respectable Characters who have signed that, and who have Known me Many Years may

Remember that I was the first Person in this state who Manufactured Salt Petre at a time, when it was in such great Demand in America—Previous to which I took a Comision & gott many People to inlist in that Glorious Cause of Liberty—My Personal Presence was Required before the Committee of Safety, who were pleased to Request me to Use my best Endeavours to provide that Necessary Article for the Benefit of our Country, which I Chearfully Undertook & had five Persons imployed by me for fifteen Months in the Warehouses in the Town of Petersburg—I Likewise Distributed a Number of Receipts through the Differrent Parts of the Goverment, also in Carolina, in Order to Render the Prosess as Diffusively known as it was in my Power to do I Likewise prepared Salt Petre beds, which Answered Exceeding well—if these Circumstances, which I Presume your Excellency will find well Attested should be Sufficiant to Recommend me to your Notice, I would humbly ask Your Patronage in procuring for me the Appointment as keeper & Manager of the Light house now Erecting on Cape Henry—Should I be so happy as to Succeed to my Wishes in this Application, No Exertions shall be Wanting in my Power to Give General Sattisfaction in the Employment—The Salary whatever it may be, will be an object to me, Who have a Large Famely to support, and Who have Experianced a Train of Misfortunes since the Days of my Prosperity, if Your Excellency Can serve me, You will Confer a Lasting Obligation On Your Humble and Obediant Servant

Jas Vaughan


N.B. sent a Letter to yr Excelency the 11th Decr 1789. much to the same Purpose, but Expect, did not Come to your hands, as have Understood my Recommendation did not till the Last Year.


Js V.
